Manning J.:
The case presents two questions: 1st. Can a justice’s judgment have a legal existence without an entry or record of it on his docket? and 2d. If it can, was the evidence offered to prove the judgment admissible?
By § 3890 of Compiled Laws, every justice of the peace is required to keep a docket, and to enter therein the title of all causes commenced before him, the time when the first and subsequent process was issued against the defendant, and the particular process issued; the judgment rendered by the justice, and the time of rendering the same, the time of issuing execution, and the name of the officer to whom delivered. The section is divided into fifteen subdivisions, only four of which we have stated, each subdivision requiring certain things when they occur in the progress of the case, to be entered on the docket.
The statute further provides (§ 3784) that in cases where a plaintiff shall be nonsuited, discontinue or withdraw his *272action, and where a judgment shall be confessed, and in all' cases where a verdict shall be rendered, or the defendant shall be in custody at the time of hearing the cause, the justice shall forthwith render judgment, and enter the same in his docket; in all other cases he shall render judgment and enter the same in his docket within four days after the cause shall have been submitted to him for his final decision.
Is the statute as to the entry of the judgment in the docket mandatory, or is it directory merely? If the former, then there can be no judgment without the entry of it in the docket. If the latter, then the judgment may have a legal entity although it is not entered on the docket. There is always more or less difficulty in construing a statute to be directory only. The object of the statute and the effect a different construction would have on some prior act or right not necessarily connected with, or forming a part of the thing to be effected by the statute, should always be taken into account in deciding the question, as the best and only means in the power of the court of arriving at the intention of the Legislature.
The entry in the docket is evidence of the judgment, but not the judgment itself. One is a judicial, the other a ministerial or clerical act. They are as separate and distinct from each other in a justice’s court as in this court, Where the judgment is pronounced by the court, and the record is afterwards made up by its clerk from minutes taken by him at the time. We see no g;ood reason why the. same may not be done in a justice’s court, unless it is prohibited by the statute. The object of the statute, most probably, was to provide for a more perfect record, and to give greater security to justice’s judgments, by requiring an entry of the proceedings and judgment in each cause to be made in a book called the docket. The statute makes a transcript from the docket, certified by the justice, evidence of the judgment, and of all prior and subsequent *273proceedings in the cause, required to be there entered. Was not this the sole object of the statute? Or must each and all of the proceedings required to be entered on the docket be proved by the docket? and if not entered there, through inadvertence or otherwise,' be held void and of no effect? Few justice’s judgments, it is to be feared, would stand so severe a test; and we are unwilling, unless compelled to do so, to give a construction to the statute that Will put the rights of suitors in so much peril from the ignorance or negligence of the justice. The proceedings in justice’s courts have ever been regarded with the greatest indulgence, and it is not to be presumed the Legislature intended to prescribe a more rigid rule to be observed by justices in rendering judgment, than obtains in courts of record. The statute does not make the docket the only evidence of a judgment, either in terms or by necessary implication. On the contrary it expressly provides that the proceedings in any cause or matter, had before a justice, may also be proved by the oath of the justice (§ 3894). By the words “may also be proved,” must be understood some other proof than the docket. Like provisions in a statute of the state of New York have been held by the courts of that state to be directory only: — Hall v. Tuttle, 6 Hill, 38; Sibley v. Howard, 3 Denio, 72; Walrod v. Shuler, 2 Comst. 134.
When the judgment is entered in the docket, it can not be proved by the parol evidence of the justice of the contents of the docket. This was the decision in Boomer v. Laine, 10 Wend. 525. The docket is the best evidence of the judgment, and the statute requiring the judgment to be entered in it, the law presumes it has been, unless the contrary is made to appear. But when 'it has not, the minutes or memorandum of the justice, made at the time of giving the judgment, and filed with the papers in the cause, when proved by the justice, is competent evidence of the judgment: — See 11 Johns. 166; 13 Johns. 430; 6 Vt. 541.
*274The judgment should be reversed, and a new trial ordered.
Martin Ch. J., and Christiancy J., concurred;
Campbell J.:
I have not been able to satisfy myself that the provisions of the statutes now in force, requiring a justice’s judgment to be entered in his docket, in a case not tried by jury, are directory. If an unentered judgment could be construed as valid for all, or even for most purposes, under the provisions relating to the enforcement and proof of such matters, reasons of policy might prevail to sustain it. But there are very many cases in which, in spite of the construction sanctioned by my brethren, parties are still left to the risk of having their rights entirely lost by the carelessness of magistrates; and the relaxation of the rule in one instance will not remove the difficulty, which I think addresses itself rather to legislative than judicial discretion. In the case before us, the justice has certainly taken pains as far as he went, and the defense is not meritorious; but the rule would of course reach cases of less merit. I am reluctantly compelled to differ with the majority of the court, and am of opinion that the Circuit Judge acted properly in ruling out the proofs offered.

Judgment reversed.